EXECUTION COPY LOAN AND SECURITY AGREEMENT dated as of June 29, 2010 among UNIFY CORPORATION, as Borrower, The Guarantors Party Hereto From Time to Time, and HERCULES TECHNOLOGY II, L.P., as Lender TABLE OF CONTENTS Page SECTION 1. DEFINITIONS AND RULES OF CONSTRUCTION 1 Definitions 1 Rules of Construction 23 Accounting and Other Terms 24 Uniform Commercial Code 24 SECTION 2. THE LOANS 24 Revolving Loan 24 Term Loan 25 Maximum Interest 27 Late Fee; Default Interest 27 Voluntary Prepayments 27 Mandatory Prepayments 28 Prepayment Charge 30 [Intentionally Omitted] 30 Unused Line Fee 30 Payments Generally 30 SECTION 3. SPECIAL PROVISIONS RELATING TO LIBOR AND TAXES; ETC 31 [Intentionally Omitted] 31 Special Provisions Applicable to the LIBOR Rate 31 Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes 31 Evidence of Debt 34 SECTION 4. SECURITY INTEREST 34 Grant of a Security Interest 34 Authorization to File Financing Statements 34 Other Actions 35 Relation to Other Security Documents 37 Power of Attorney 37 -i- TABLE OF CONTENTS (continued) Page SECTION 5. CONDITIONS PRECEDENT TO LOANS 38 Initial Advance 38 All Advances 41 No Default 41 SECTION 6. REPRESENTATIONS AND WARRANTIES 42 Organization, Qualification and Other Information 42 Power; Authorization 42 No Contravention; Liens 42 Consents 42 Binding Effect 43 No Defaults; Material Adverse Effect 43 Financial Statements 43 Ownership of Property; Liens; Indebtedness and Investments 43 Collateral Documents 44 Absence of Litigation 44 Laws 45 Material Agreements and Other Contracts 45 Conduct of Business; Compliance with Laws; Regulatory Permits 45 Transactions With Affiliates 45 Information Correct and Current 45 Tax Matters 46 Solvency 46 Intellectual Property; Intellectual Property Rights; Etc 46 Financial Accounts 47 Capitalization and Subsidiaries 47 Employee Loans 47 Environmental Laws 47 ERISA 47 Margin Stock 48 -ii- TABLE OF CONTENTS (continued) Page Regulated Entities 48 Internal Accounting and Disclosure Controls 49 Employee Relations 49 Foreign Corrupt Practices 49 Sarbanes-Oxley Act 49 Patriot Act 49 [Intentionally Omitted] 50 Eligible Accounts 50 Acquisition Documents 50 Customers 50 SECTION 7. INSURANCE; INDEMNIFICATION 50 Coverage 50 Certificates 50 Indemnity 51 SECTION 8. AFFIRMATIVE COVENANTS 51 Financial Reports 51 Notices 53 Corporate Existence and Maintenance of Properties 55 Compliance with Laws; Conduct of Business; Regulatory Permits 55 Taxes 55 Books and Records 55 Use of Proceeds 55 Collateral Protection Generally 55 Additional Intellectual Property 56 Additional Collateral 56 Joinder 56 Inspection Rights; Audit Rights; Field Exams; Appraisals; Etc. 57 Material Agreements 57 Lender Meetings 57 -iii- TABLE OF CONTENTS (continued) Page SBA Information 57 Compromise of Agreements 58 Further Assurances 58 Availability of Shares 58 Post-Closing Covenants 58 Information Statement 59 SECTION 9. NEGATIVE COVENANTS 59 Liens 59 Indebtedness; Prepayment of Indebtedness 59 Investments 60 Restricted Payments 60 Payment of Restricted Junior Payments 60 Transfers 60 Fundamental Changes 60 Acquisitions 60 No Negative Pledges 60 Transactions with Affiliates 61 Accounting Changes 61 Modification of Organizational Documents and Material Agreements 61 Organizational Changes; Locations of Collateral 61 Deposit Accounts and Securities Accounts 61 Change in Nature of Business 61 [Intentionally Omitted] 61 Non-circumvention 62 Financial Covenants 62 Modification of Seller Notes 62 Foreign Subsidiary Deposit Accounts 62 Stock Options 63 SECTION 10. [INTENTIONALLY OMITTED] 63 -iv- TABLE OF CONTENTS (continued) Page SECTION 11. EVENTS OF DEFAULT 63 Non-payment 63 Specific Covenants; Other Defaults 63 Repudiation of Guaranty and other Collateral Documents 63 Invalidity of Loan Documents 63 Liens 64 Representations and Warranties 64 Insolvency 64 Attachments; Judgments 64 Cross-Defaults 65 Material Agreements 65 Change in Control 65 Suspension of Business 65 [Intentionally Omitted]; or 65 ERISA Event 65 Material Adverse Effect 65 Common Stock 65 Subordination of Seller Notes 65 SECTION 12. REMEDIES 65 General 65 Collection; Foreclosure 66 Standards for Exercising Rights and Remedies 67 Marshalling of Assets 67 Cumulative Remedies 67 SECTION 13. GUARANTY 67 Guaranty 67 Waivers by Guarantors 68 Benefit of Guaranty 68 Waiver of Subrogation, Etc. 68 -v- TABLE OF CONTENTS (continued) Page Election of Remedies 68 Limitation 69 Contribution with Respect to Guaranty Obligations 69 Liability Cumulative 70 Stay of Acceleration 70 Benefit to Borrower 70 SECTION 14. MISCELLANEOUS 70 Severability 70 Notice 70 Entire Agreement; Amendments and Waivers 71 No Strict Construction 71 No Waiver 71 Survival 71 Successors and Assigns 71 Governing Law 72 Consent to Jurisdiction and Venue 72 Mutual Waiver of Jury Trial / Judicial Reference 72 Professional Fees 73 Confidentiality 73 Assignment of Rights 74 Revival of Secured Obligations 74 Counterparts 75 No Third Party Beneficiaries 75 Publicity 75 -vi- Table of Addenda, Schedules and Exhibits Addenda Addendum 1 SBIC Additional Requirements Annex A Consolidated Adjusted EBITDA Adjustments Schedules Schedule 1 Subsidiaries Schedule 1A Existing Permitted Indebtedness Schedule 1B Existing Permitted Investments Schedule 1C Existing Permitted Liens Schedule 1.1(a) Existing Indebtedness Schedule 6.1 Organization, Qualification and Other Information Schedule 6.3 No Contravention; Liens Schedule 6.10 Absence of Litigation Schedule 6.12 Material Agreements Schedule 6.13 Conduct of Business; Compliance with Laws; Regulatory Permits Schedule 6.14 Transactions with Affiliates Schedule 6.16 Tax Matters Schedule 6.18(a) Intellectual Property Schedule 6.18(b) Intellectual Property Infringement Schedule 6.19 Financial Assets (Deposit Accounts and Securities Accounts) Schedule 6.20 Capitalization; Subsidiaries Schedule 6.22 Environmental Laws Schedule 6.23 ERISA Matters Schedule 6.27 Employee Relations Schedule 6.34 Suppliers and Customers Schedule 8.19(b) Trademarks to be Transferred from Gupta Technologies, LLC Schedule 9.18 Financial Covenants Exhibits Exhibit A Advance Request and Attachment to Advance Request Exhibit B-1 Revolving Note Exhibit B-2 Term Note Exhibit C Compliance Certificate Exhibit D Joinder Agreement Exhibit E Borrowing Base Certificate Exhibit F ACH Debit Authorization Agreement Exhibit G Securities Pledge Agreement Exhibit H Form of Warrant LOAN AND SECURITY AGREEMENT THIS LOAN AND SECURITY AGREEMENT is made and dated as of June 29, 2010 and is entered into by and among (i) UNIFY CORPORATION, a Delaware corporation (hereinafter referred to as “Borrower”), (ii) each other Person identified as a “Guarantor” hereto from time to time, and (iii) HERCULES TECHNOLOGY II, L.P., a Delaware limited partnership (“Lender”). RECITALS A. Borrower has requested Lender make available to Borrower a revolving facility in an aggregate principal amount of up to SIX MILLION DOLLARS ($6,000,000) (the “Maximum Revolving Loan Amount”); B. Borrower has requested Lender to make available to Borrower a term loan in an aggregate principal amount equal to TWENTY-FOUR MILLION DOLLARS ($24,000,000) (the “Maximum Term Loan Amount”); and C. Lender is willing to make the Revolving Loan and the Term Loan (as each such term is defined in Section 1.1 hereof) on the terms and conditions set forth in this Agreement. AGREEMENTS NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, Borrower, each Guarantor and Lender agree as follows: SECTION 1. DEFINITIONS AND RULES OF CONSTRUCTION 1.1 Definitions. Unless otherwise defined herein, the following capitalized terms shall have the following meanings: “Account Control Agreement(s)” means any agreement entered into by and among Lender, Borrower and/or any Guarantor and a third party depository bank, securities intermediary or other institution in which Borrower or such Guarantor maintains a Deposit Account or Securities Account and which grants Lender a perfected, first priority security interest in and Lien on the subject account or accounts. “Accounts” means any “accounts”, as such term is defined in the UCC. “ACH Authorization” means the ACH Debit Authorization Agreement in substantially the form of Exhibit F. “Acquisition” means any transaction or series of related transactions for the purpose of or resulting, directly or indirectly, in (i) the acquisition of all or substantially all of the assets of a Person, or of all or substantially all of any business line, unit or division of a Person, (ii) the acquisition of in excess of 50% of the Equity Interests of any Person, or otherwise causing any Person to become a Subsidiary, or (iii) a merger or consolidation or any other combination with another Person. “Acquisition Agreement” means the Agreement and Plan of Merger dated as of June 29, 2010, by and among Borrower, Merger Sub, the Target and certain shareholders of the Target. “Acquisition Documents” means, collectively, (i) the Acquisition Agreement, (ii) the Daegis Registration Rights Agreement, (iii) the Seller Notes, and (iv) all other documents, agreements and instruments executed and delivered in connection therewith. “Advance(s)” means a Revolving Loan Advance and/or a Term Loan Advance. “Advance Date” means the funding date of any Advance. “Advance Request” means a request for an Advance submitted by Borrower to Lender in substantially the form of Exhibit A and in form and substance satisfactory to Lender. “Affiliate” means, with respect to any Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified. “Agreement” means this Loan and Security Agreement, as amended, amended and restated, modified, replaced, refinanced, supplemented or otherwise in effect from time to time. “Allocable Amount” has the meaning given to such term in Section 13.7(b) hereof. “Assignee” has the meaning given to it in Section 14.13 hereof. “Board of Directors Fees” has the meaning given to such term in the definition of “Restricted Junior Payments”. “Borrower” has the meaning given to such term in the Preamble to this Agreement. “Borrowing Base” means, as of the date of determination, an amount equal to: (i) 85% of the book value of Eligible Accounts at such time; minus (ii) Reserves imposed by Lender from time to time in Lender’s Permitted Discretion. “Borrowing Base Certificate” means a borrowing base certificate substantially in the form of Exhibit E and in form and substance satisfactory to Lender. “Business Day” means a day in which the banking institutions in the State of California are open for business. “Change in Control” means an event or a series of events by which: (a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit plan of such person or its subsidiaries, and any person or entity acting in its capacity as trustee, agent or other fiduciary or administrator of any such plan) other than the existing equity owners of Borrower as of the Closing Date becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a person or group shall be deemed to have “beneficial ownership” of all securities that such person or group has the right to acquire, whether such right is exercisable immediately or only after the passage of time (such right, an “option right”)), directly or indirectly, 25% or more of the Common Stock entitled to vote for members of the board of directors or equivalent governing body of Borrower on a fully-diluted basis (and taking into account all such Common Stock that such “person” or “group” has the right to acquire pursuant to any option right); or 2 (b) during any period of 24 consecutive months, a majority of the members of the board of directors or other equivalent governing body of Borrower cease to be composed of individuals (i) who were members of that board or equivalent governing body on the first day of such period, (ii) whose election or nomination to that board or equivalent governing body was approved by individuals referred to in clause (i) above constituting at the time of such election or nomination at least a majority of that board or equivalent governing body or (iii) whose election or nomination to that board or other equivalent governing body was approved by individuals referred to in clauses (i) and (ii) above constituting at the time of such election or nomination at least a majority of that board or equivalent governing body (excluding, in the case of both clause (ii) and clause (iii), any individual whose initial nomination for, or assumption of office as, a member of that board or equivalent governing body occurs as a result of an actual or threatened solicitation of proxies or consents for the election or removal of one or more directors by any person or group other than a solicitation for the election of one or more directors by or on behalf of the board of directors); or (c) any Person or two or more Persons acting in concert shall have acquired by contract or otherwise, or shall have entered into a contract or arrangement that, upon consummation thereof, will result in its or their acquisition of the power to exercise, directly or indirectly, a controlling influence over the management or policies of Borrower, or control over the Common Stock entitled to vote for members of the board of directors or equivalent governing body of Borrower on a fully-diluted basis (and taking into account all such Common Stock that such Person or Persons have the right to acquire pursuant to any option right) representing 25% or more of the combined voting power of such Common Stock; or (d) Borrower shall cease, directly or indirectly, to own and control legally and beneficially 100% of the Equity Interests in any Subsidiary of Borrower, unless otherwise expressly permitted under Section 9.6 hereof; provided, that, consolidation of Subsidiaries by merger or dissolution of Subsidiaries from time to time permitted pursuant to Section 9.7 hereof, shall not be deemed a Change in Control. “Change in Law” means the occurrence, after the date of this Agreement, of any of the following: (a) the adoption or taking effect of any law, rule, regulation or treaty, (b) any change in any law, rule, regulation or treaty or in the administration, interpretation or application thereof by any Governmental Authority or (c) the making or issuance of any request, guideline or directive (whether or not having the force of law) by any Governmental Authority. “Claims” has the meaning given to it in Section 14.10 hereof. “Class” means each separate class of Loans comprising, as the context may require, all of the outstanding Revolving Loans at such time or the outstanding Term Loan at such time. “Closing Date” means the date of this Agreement. “Code” means the Internal Revenue Code of 1986, as amended. “Collateral” means the property described in Section 4.1 hereof. 3 “Collateral Access Agreements” means an agreement reasonably satisfactory in form, scope and substance to Lender executed by (a) a bailee or other Person in possession of Collateral, or (b) a landlord of Real Estate leased by Borrower or any Guarantor, in each case, pursuant to which such landlord, bailee or other Person (i) acknowledges the Lien granted to Lender on the Collateral, (ii) releases or subordinates such Person’s Liens in the Collateral held by such Person or located on such Real Estate, and (iii) (A) as to any bailee or other Person, provides Lender with access to the Collateral held by such bailee or other Person or located in or on such Real Estate, and (B) as to any landlord, provides Lender with access to the Collateral located in or on such Real Estate and a reasonable time to sell and remove of the Collateral from such Real Estate. “Collateral Assignment of Acquisition Documents” means, each of the Collateral Assignment of Acquisition Documents in form and substance satisfactory to the Lender, in each case delivered in connection with each Permitted Acquisition. “Collateral Documents” means, collectively, Section 4 of this Agreement, the Securities Pledge Agreements, the Account Control Agreements, the Intellectual Property Security Agreements, the Mortgages, the Collateral Access Agreements, the Collateral Assignment of Acquisition Documents, the UCC Financing Statements, and all other documents or instruments executed and/or delivered pursuant to the terms hereof or thereof, or all other documents or instruments which purport to grant a security interest in and Lien on assets of a Person as security for the Secured Obligations. “Common Equity Interest” means Equity Interests constituting the common equity security or interest of a Person. “Common Stock” means the authorized common stock of Borrower. “Compliance Certificate” means a compliance certificate in the form of Exhibit C attached hereto and in form and substance (including supporting details) satisfactory to Lender. “Confidential Information” has the meaning given to it in Section 14.12 hereof. “Consolidated Adjusted EBITDA” means, as of any date of determination, an amount equal to Consolidated Net Income of Borrower and its Subsidiaries for the most recently completed applicable Measurement Period, plus (a) the following to the extent deducted in calculating Consolidated Net Income for such Measurement Period and without duplication: (i) Consolidated Interest Expenses paid or accrued in such applicable Measurement Period, (ii) the provision for Federal, state, local and foreign income taxes payable in such applicable Measurement Period, (iii) depreciation and amortization expense, (iv) non-cash stock option expenses calculated in accordance with GAAP, (v) other non-recurring expenses reducing Consolidated Net Income which do not represent a cash item in such period or any future period, (vi) non-cash charges for equity based compensation, (vii) fees, legal fees and expenses incurred and paid in connection with the preparation and negotiation of this Agreement and the other Loan Documents and the consummation of the Initial Acquisition in an aggregate amount not to exceed $1,500,000, (viii) all adjustments to EBITDA for periods prior to the Closing Date for all Six Month Measurement Periods EBITDA and Twelve Month Measurement Periods EBITDA calculations, including excess compensation adjustments, restructuring adjustments and adjustment items provided to Lender prior to the date of this Agreement; provided, that, the aggregate adjustments for this subclause (ix) shall not exceed the amount set forth on Annex A attached hereto, and (x) cash expenses actually paid in such period for field exams and appraisals conducted by Borrower at Lender’s request as herein provided; in each case, for Borrower and its Subsidiaries on a consolidated basis for such applicable Measurement Period; and minus (b) the following, to the extent included in calculating Consolidated Net Income: (i) Federal, state, local and foreign income tax credits and (ii) all non-cash items increasing Consolidated Net Income; in each case of or by Borrower and its Subsidiaries for such applicable Measurement Period. For purposes of this calculation and without duplication, with respect to any period of determination, the consolidated adjusted EBITDA of a wholly-owned Subsidiary acquired as a result of a Permitted Acquisition, which shall be calculated in a manner consistent with the methodology set forth for Consolidated Adjusted EBITDA herein, may be included in the calculation of Consolidated Adjusted EBITDA as though such Permitted Acquisition was consummated on the first day of the applicable Measurement Period (the “Acquired Entity EBITDA”). The Acquired Entity EBITDA shall be calculated by reference to the audited financial results of the acquired entity, if available for such applicable Measurement Period, or if such audited financial results are not available for such Measurement Period, any unaudited financial results or management-prepared results as are approved by Lender in respect of such acquired entity. 4 “Consolidated Debt Service Charges” means, for any Measurement Period, the sum of (a) Consolidated Interest Expense paid in cash or required to be paid in cash during such Measurement Period, plus (b) scheduled principal payments paid in cash or required to be paid in cash (excluding amortization of discounts on warrant and closing costs) on account of Consolidated Funded Indebtedness (including, without limitation, on any of the Loans hereunder) during such Measurement Period; in each case of or by Borrower and its Subsidiaries for such applicable Measurement Period. “Consolidated Excess Cash Flow” means, as of any date of determination, an amount equal to (a) Consolidated Adjusted EBITDA for the most recently completed Twelve Month Measurement Period, minus (b) the sum (without duplication) of: (i) capital expenditures made in cash and not financed (other than from the proceeds of the Revolving Loans) during such period, (ii) Consolidated Interest Expense paid in cash during such period, (iii) the aggregate amount of Federal, state, local and foreign income taxes paid in cash during such period, (iv) scheduled repayments and/or voluntary or mandatory prepayments of and the Term Loan made in cash during such period. “Consolidated Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio of (a) Consolidated Adjusted EBITDA for the most recently completed Twelve Month Measurement Period, minus the provision for Federal, state, local and foreign income taxes payable for such Measurement Period, minus cash capital expenditures made during such Measurement Period to (b) Consolidated Debt Service Charges for such Measurement Period; in each case of or by Borrower and its Subsidiaries for such Measurement Period. “Consolidated Funded Indebtedness” means, as of any date of determination, for Borrower and its Subsidiaries on a consolidated basis, the sum (without duplication) of (a) the outstanding principal amount of all obligations, whether current or long-term, for borrowed money (including Secured Obligations hereunder) and all obligations evidenced by bonds, debentures, notes, loan agreements or other similar instruments, (b) all purchase money Indebtedness, (c) all direct obligations arising under letters of credit (including standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar instruments, (d) all obligations in respect of the deferred purchase price of property or services (other than trade accounts payable in the ordinary course of business not past due for more than sixty (60) days), (e) in respect of any capitalized lease of any Person, the capitalized amount thereof that would appear on a balance sheet of such Person prepared as of such date in accordance with GAAP, (f) all guarantees with respect to outstanding Indebtedness of the types specified in clauses (a) through (e) above of Persons other than Borrower or any Subsidiary, and (g) all Indebtedness of the types referred to in clauses (a) through (f) above of any partnership or joint venture (other than a joint venture that is itself a corporation or limited liability company) in which Borrower or any Subsidiary is a general partner or joint venturer, unless such Indebtedness is expressly made non-recourse to Borrower or such Subsidiary, provided that Consolidated Funded Indebtedness shall not include intercompany balances of the Loan Parties or Interest Rate Hedging Agreements to the extent permitted hereunder, except to the extent any amount under an Interest Rate Hedging Agreement is then due and payable. 5 “Consolidated Interest Expense” means, for any Measurement Period, the sum of (a) all interest, premium payments, fees, charges and related expenses (including amortization for discounts for warrants and loan closing fees and related expenses) in connection with borrowed money (including capitalized interest) or in connection with the deferred purchase price of assets, in each case to the extent treated as interest in accordance with GAAP, and (b) the portion of rent expense under capitalized leases that is treated as interest in accordance with GAAP; in each case, of or by Borrower and its Subsidiaries on a consolidated basis for the most recently completed Measurement Period. “Consolidated Net Income” means, as of any date of determination, the net income (or loss) of Borrower and its Subsidiaries on a consolidated basis for the most recently completed Measurement Period, determined in accordance with GAAP, after excluding extraordinary gains and extraordinary losses for that Measurement Period. “Consolidated Total Leverage Ratio” means, as of any date of determination, the ratio of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated Adjusted EBITDA for the most recently completed Twelve Month Measurement Period. “Contingent Obligation” means, as applied to any Person, any direct or indirect liability, contingent or otherwise, of that Person with respect to (i) any indebtedness, lease, dividend, letter of credit or other obligation of another Person, including any such obligation directly or indirectly guaranteed, endorsed, co-made or discounted or sold with recourse by that Person, or in respect of which that Person is otherwise directly or indirectly liable; (ii) any obligations with respect to undrawn letters of credit, corporate credit cards or merchant services issued for the account of that Person; and (iii) all obligations arising under any interest rate, currency or commodity swap agreement, interest rate cap agreement, interest rate collar agreement, or other agreement or arrangement designated to protect a Person against fluctuation in interest rates, currency exchange rates or commodity prices; provided, however, that the term “Contingent Obligation” shall not include endorsements for collection or deposit in the ordinary course of business. The amount of any Contingent Obligation shall be deemed to be an amount equal to the stated or determined amount of the primary obligation in respect of which such Contingent Obligation is made or, if not stated or determinable, the maximum reasonably anticipated liability in respect thereof as determined by such Person in good faith; provided, however, that such amount shall not in any event exceed the maximum amount of the obligations under the guarantee or other support arrangement. “Control” means the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of a Person, whether through the ability to exercise voting power, by contract or otherwise. “Controlling” and “Controlled” have meanings correlative thereto. “Copyright License” means any written agreement granting any right to use any Copyright or Copyright registration, now owned or hereafter acquired by Borrower or any Guarantor or in which Borrower or any Guarantor now holds or hereafter acquires any interest. “Copyrights” means all copyrights, whether registered or unregistered, held pursuant to the laws of the United States, any State thereof, or of any other country. “Daegis Registration Rights Agreement” means the Registration Rights Agreement dated as of June 29, 2010, made by Borrower in favor of the holders of the Common Stock acquired pursuant to the Acquisition Agreement. “Debtor Relief Laws” means the Bankruptcy Code of the United States, and all other liquidation, conservatorship, bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement, receivership, insolvency, reorganization, or similar debtor relief Laws of the United States or other applicable jurisdictions from time to time in effect and affecting the rights of creditors generally. 6 “Default” means any event or condition that constitutes an Event of Default or that, with the giving of any notice, the passage of time, or both, would be an Event of Default. “Default Rate” has the meaning given to it in Section 2.4(b) hereof. “Deposit Accounts” means any “deposit accounts,” as such term is defined in the UCC, and includes any checking account, savings account, or certificate of deposit. “Domestic Subsidiary” means any Subsidiary organized or formed, as applicable, under the laws of the United States of America, any State thereof or the District of Columbia. “Eligible Accounts” means Accounts arising in the ordinary course of Borrower’s business. Lender reserves the right at any time and from time to time after the Closing Date, to adjust any of the criteria set forth below and to establish new criteria in its Permitted Discretion. Unless otherwise agreed by Lender, Eligible Accounts shall not include the following: (a) Accounts that the account debtor has failed to pay in full within 90 days of the original invoice date; (b) Accounts owing by an account debtor, including its Affiliates, whose total obligations to Borrower exceed 15% of all Eligible Accounts; (c) Accounts owing by an account debtor, including its Affiliates, 25% of whose Accounts the account debtor has failed to pay within 90 days of original invoice date; (d) Accounts owing by an account debtor that does not have its principal place of business in the United States or that is due in a currency other than U.S. Dollars exceeding 40% of all Eligible Accounts; (e) Accounts owing by an account debtor that Borrower owes money, goods and/or services or is otherwise obligated to, but only to the extent of the potential amount owed; (f) other than maintenance agreements in the ordinary course of business, Accounts arising out of deferred revenue; (g) Accounts owing by an Affiliate of Borrower; (h) Accounts that are the obligation of an account debtor that is the United States government or a political subdivision thereof, unless Lender, in its sole discretion, has agreed to the contrary in writing and Borrower, if necessary or desirable, has complied with respect to such obligation with the Federal Assignment of Claims Act of 1940 or any other law restricting assignment thereof; (i) Accounts that arise with respect to goods that are delivered on a bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed sale or other terms by reason of which the payment by the account debtor is or may be conditional; 7 (j) Accounts (i) upon which Borrower’s right to receive payment is not absolute or is contingent upon the fulfillment of any condition whatsoever or (ii) as to which Borrower is not able to bring suit or otherwise enforce its remedies against the account debtor through judicial process; (k) Accounts not owned by Borrower free and clear of all Liens of any other Person except the Liens in favor of Lender and other Permitted Senior Eligible Account Liens; (l) Accounts not subject to a first priority, perfected Lien in favor of Lender other than Permitted Senior Eligible Account Liens; (m) Accounts that do not arise from the sale of goods or the performance of services by Borrower in the ordinary course of business; and (n) Accounts the collection of which Lender determines in its Permitted Discretion to be doubtful. “Employee Benefit Plan” means any “employee benefit plan” as defined in Section 3(3) of ERISA which is or was sponsored, maintained or contributed to by, or required to be contributed to by, any Loan Party or any of its respective Subsidiaries or ERISA Affiliates. “Environmental Laws” means all applicable Federal, state, local or foreign laws relating to pollution or protection of human health or the environment (including, without limitation, ambient air, surface water, groundwater, land surface or subsurface strata), including, without limitation, laws relating to emissions, discharges, releases or threatened releases of chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes (collectively, “Hazardous Materials”) into the environment, the exposure of humans thereto, or otherwise relating to the manufacture, processing, distribution, use, treatment, storage, disposal, transport or handling of Hazardous Materials, as well as all regulatory authorizations, codes, decrees, demands or demand letters, injunctions, judgments, licenses, notices of violation or similar notice letters, orders, permits, plans or regulations issued, entered, promulgated or approved thereunder. “Equity Interests” means, with respect to any Person, all of the shares of capital stock of (or other ownership or profit interests in) such Person, all of the warrants, options or other rights for the purchase or acquisition from such Person of shares of capital stock of (or other ownership or profit interests in) such Person, all of the securities convertible into or exchangeable for shares of capital stock of (or other ownership or profit interests in) such Person or warrants, rights or options for the purchase or acquisition from such Person of such shares (or such other interests), and all of the other ownership or profit interests in such Person (including partnership, member or trust interests therein), whether voting or nonvoting, and whether or not such shares, warrants, options, rights or other interests are outstanding on any date of determination. “ERISA” means the Employee Retirement Income Security Act of 1974 and its regulations, as amended from time to time. “ERISA Affiliate” means, as to Borrower or any Guarantor, any trade or business (whether or not incorporated) that is a member of a group which includes Borrower or such Guarantor and which is treated as a single employer under Section 414 of the Code. 8 “ERISA Event” means (a) a “reportable event” within the meaning of Section 4043 of ERISA and the regulations issued thereunder with respect to any Pension Plan; (b) the failure to meet the minimum funding standards of Sections 412 and 430 of the Code with respect to any Pension Plan (whether or not waived in accordance with Section 412(c) of the Code) or the failure to make by its due date a required installment under Section 430(j) of the Code with respect to any Pension Plan or the failure to make any required contribution to a Multiemployer Plan; (c) the provision pursuant to Section 4041(a)(2) of ERISA by the administrator of any Pension Plan of a notice of intent to terminate such plan in a distress termination described in Section 4041(c) of ERISA; (d) the withdrawal by any of the Loan Parties, any of their respective Subsidiaries or any of their respective ERISA Affiliates from any Pension Plan with two or more contributing sponsors or the termination of any such Pension Plan resulting in liability to any of the Loan Parties, any of their respective Subsidiaries or any of their respective ERISA Affiliates pursuant to Section 4063 or 4064 of ERISA; (e) the institution by the PBGC of proceedings to terminate any Pension Plan, or the occurrence of any event or condition which might constitute grounds under ERISA for the termination of, or the appointment of a trustee to administer, any Pension Plan; (f) the imposition of liability on any of the Loan Parties, any of their respective Subsidiaries or any of their respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of Section 4212(c) of ERISA; (g) the withdrawal of any of the Loan Parties, any of their respective Subsidiaries or any of their respective ERISA Affiliates in a complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any potential liability therefor, or the receipt by any of the Loan Parties, any of their respective Subsidiaries or any of their respective ERISA Affiliates of notice from any Multiemployer Plan that it is in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated under Section 4041A or 4042 of ERISA; (h) the occurrence of an act or omission which could give rise to the imposition on any of the Loan Parties, any of their respective Subsidiaries or any of their respective ERISA Affiliates of fines, penalties, taxes or related charges under Sections 4975 through 4980E of the Code or under Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of any Employee Benefit Plan; (i) the assertion of a material claim (other than routine claims for benefits) against any Employee Benefit Plan other than a Multiemployer Plan or the assets thereof, or against any of the Loan Parties, any of their respective Subsidiaries or any of their respective ERISA Affiliates in connection with any Employee Benefit Plan; (j) receipt from the Internal Revenue Service of notice of the failure of any Pension Plan (or any other Employee Benefit Plan intended to be qualified under Section 401(a) of the Code) to qualify under Section 401(a) of the Code, or the failure of any trust forming part of any Pension Plan to qualify for exemption from taxation under Section 501(a) of the Code unless the failure is cured within any cure period specified in the notice; (k) the failure to make any contribution to a Pension Plan or Multiemployer Plan which could result in the imposition of a Lien pursuant to Section 401(a)(29) or 430(k) of the Code or pursuant to ERISA; (l) the imposition of a Lien pursuant to Section 401(a)(29) or 430(k) of the Code or pursuant to ERISA with respect to any Pension Plan; (m) the determination that any Pension Plan, or notice to any Loan Party of any of its respective Subsidiaries or ERISA Affiliates that a Multiemployer Plan, is considered an at-risk plan or a plan in endangered or critical status within the meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 or 305 of ERISA; or (o) any event or condition with respect to an Employee Benefit Plan that could result in liability in excess of $200,000 during the term hereof, other than a liability to pay premiums or benefits when due. “Event of Default” has the meaning given to it in Section 11 hereof. “Event of Loss” means, with respect to Borrower or any Guarantor (a) any and all damage to, or loss or destruction of, or loss of title to, all or any portion of the Collateral (i) in excess of $100,000 in the aggregate for any fiscal year or (ii) that results, individually or in the aggregate, in a Material Adverse Effect; or (b) any taking of any property of Borrower or any Guarantor or any portion thereof, in or by condemnation or other eminent domain proceedings pursuant to any law, general or special, or by reason of the temporary requisition of the use of such assets or any portion thereof, by any Governmental Authority, civil or military (i) in excess of $25,000 in the aggregate for any fiscal year or (ii) that results, either individually or in the aggregate, in a Material Adverse Effect. 9 “Excluded Deposit Accounts” means (i) a Deposit Account for which Lender is the depositary bank and is in automatic control or (ii) any Deposit Accounts specially and exclusively used for payroll, payroll taxes and other employee wage and benefit payments to or for the benefit of Borrower’s or any Guarantor’s salaried employees. “Excluded Taxes” means, with respect to Lender or any other recipient of any payment to be made by or on account of any obligation of Borrower hereunder, (a) taxes imposed on or measured by its overall net income (however denominated), and franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction (or any political subdivision thereof) under the Laws of which such recipient is organized or in which its principal office is located or, in the case of Lender, in which its Lending Office is located, (b) any branch profits taxes imposed by the United States or any similar tax imposed by any other jurisdiction in which Borrower is located with respect to income described in subsection (a) above, (c) any backup withholding tax that is required by the Code to be withheld from amounts payable to Lender that has failed to comply with clause (A) of Section 3.3(e)(ii), and (d) in the case of a Foreign Lender, any United States withholding tax that (i) is required to be imposed on amounts payable to such Foreign Lender pursuant to the Laws in force at the time such Foreign Lender becomes a party hereto (or designates a new Lending Office) or (ii) is attributable to such Foreign Lender’s failure or inability (other than as a result of a Change in Law) to comply with clause (B) of Section 3.3(e)(ii), except to the extent that such Foreign Lender (or its assignor, if any) was entitled, at the time of designation of a new Lending Office (or assignment), to receive additional amounts from Borrower with respect to such withholding tax pursuant to Section 3.3(a)(ii) or (iii). “Existing Indebtedness” means the Indebtedness of Borrower and each Guarantor existing on the Closing Date which is disclosed on Schedule 1.1(a). “Extraordinary Receipts” means any cash received by Borrower or any Guarantor outside the ordinary course of business (and not consisting of proceeds described in Section 2.6(d), (e), (f), (g) or (h)), including, without limitation, (a) foreign, United States Federal, state or local tax refunds, (b) pension plan reversions, (c) judgments, proceeds of settlements or other consideration of any kind in connection with any cause of action, and (d) any purchase price adjustment or proceeds from indemnification claims received in connection with any Acquisition, including, without limitation the Initial Acquisition. “Facility Charge” means two and one-quarter percent (2.25%) of the Maximum Loan Amount. “Fee Payment” has the meaning given to it in Section 8.20(d). “Fee Payment Date” has the meaning given to it in Section 8.20(d). “Financial Statements” has the meaning given to it in Section 8.1 hereof. “Foreign Accounts” has the meaning given to it in Section 9.20 hereof. “Foreign Lender” means Lender that is organized under the Laws of a jurisdiction other than that in which Borrower is resident for tax purposes. For purposes of this definition, the United States, each State thereof and the District of Columbia shall be deemed to constitute a single jurisdiction. “Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary. “GAAP” means generally accepted accounting principles in the United States of America, as in effect from time to time. 10 “Governmental Authority” means the government of the United States of America, any other nation or any political subdivision of any of the foregoing, whether state or local, and any agency, authority, commission, instrumentality, regulatory body, court, central bank or other entity exercising executive, legislative, judicial, taxing, regulatory or administrative powers or functions of or pertaining to government. “Guarantor” means, collectively, each Subsidiary of Borrower and any other Person that has entered into a Guaranty pursuant to the terms hereof. “Guarantor Payment” has the meaning given to it in Section 13.7(a) hereof. “Guaranty” means, collectively, Section 13 of this Agreement and any other guaranty in a form, scope and substance reasonably acceptable to Lender and entered into by a Person to guarantee the Secured Obligations. “Hazardous Materials” has the meaning ascribed to such term in the definition of “Environmental Laws.” “Hedging Agreements” means any and all rate swap transactions, basis swaps, credit derivative transactions, forward rate transactions, commodity swaps, commodity options, forward commodity contracts, equity or equity index swaps or options, bond or bond price or bond index swaps or options or forward bond or forward bond price or forward bond index transactions, interest rate options, forward foreign exchange transactions, cap transactions, floor transactions, collar transactions, currency swap transactions, cross-currency rate swap transactions, currency options, spot contracts, or any other similar transactions or any combination of any of the foregoing (including any options to enter into any of the foregoing), whether or not any such transaction is governed by or subject to any master agreement. “Indebtedness” means, as to any Person at a particular time, without duplication, all of the following, whether or not included as indebtedness or liabilities in accordance with GAAP: (a) all obligations of such Person for borrowed money and all obligations of such Person evidenced by bonds, debentures, notes, loan agreements or other similar instruments; (b) the maximum amount of all direct or contingent obligations of such Person arising under letters of credit (including standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar instruments; (c) net obligations of such Person under any Hedging Agreements; (d) all obligations of such Person to pay the deferred purchase price of property or services (other than trade accounts payable in the ordinary course of business and not past due for more than 60 days after the date on which such trade account was created); (e) all capital lease obligations; (f) all Contingent Obligations; (g) all obligations of such Person to purchase, redeem, retire, defease or otherwise make any payment in respect of any Equity Interest in such Person or any other Person or any warrant, right or option to acquire such Equity Interest, valued, in the case of a redeemable preferred interest, at the greater of its voluntary or involuntary liquidation preference plus accrued and unpaid dividends; (h) indebtedness (excluding prepaid interest thereon) secured by a Lien on property owned or being purchased by such Person (including indebtedness arising under conditional sales or other title retention agreements), whether or not such indebtedness shall have been assumed by such Person or is limited in recourse; and (i) all Guarantees of such Person in respect of any of the foregoing. “Initial Acquisition” means the Acquisition by Borrower of Target pursuant to the terms of the Acquisition Documents. “Insolvency Proceeding” is any proceeding by or against any Person under any Debtor Relief Law, including assignments for the benefit of creditors, compositions, extensions generally with its creditors, or proceedings seeking reorganization, arrangement, or other relief. 11 “Intellectual Property” means all of Borrower’s and any Guarantor’s (i) Copyrights, Trademarks and Patents; (ii) Licenses; (iii) trade secrets and inventions; (iv) mask works; (v) applications for any of the foregoing; (vi) any reissues, extensions, or renewals of any of the foregoing; and (vii) all goodwill associated with any of the foregoing; in each case, together with Borrower’s or Guarantor’s rights to sue for past, present and future infringement of Intellectual Property and the goodwill associated therewith. “Intellectual Property Rights” has the meaning ascribed to such term in Section 6.18(b) hereof. “Intellectual Property Security Agreements” means, collectively, all copyright security agreements, trademark security agreements and patent security agreements or any assignments with respect thereto entered into by Borrower and/or any Guarantor in favor of Lender, or any other documents, instrument or agreement which purports to grant a security interest in and Lien on any Intellectual Property in favor of Lender. “Interest Payment Date” means the first Business Day of each calendar month and the Revolving Loan Maturity Date or Term Loan Maturity Date, as applicable. “Interest Period” means (a) initially, the period commencing on the Advance Date with respect to such Loan and ending the first Business Day of July 2010; and (b) thereafter, each period commencing on the first Business Day of each January, April, July or October of any calendar year and ending on the calendar day immediately prior to such Business Day. “Interest Rate Hedging Agreements” means Hedging Agreement constituting interest rate protection contracts entered in the ordinary course of business of Borrower and not for speculative purposes. “Inventory” means all “inventory” as defined in the UCC, including all goods intended for sale, lease, display or demonstration; all work in process; and all raw materials, and other materials and supplies of any kind that are or could be used in connection with the manufacture, printing, packing, shipping, advertising, sale, lease or furnishing of such goods, or otherwise used or consumed in such Person’s business (but excluding equipment). “Investment” means, as to any Person, any direct or indirect acquisition or investment by such Person, whether by means of (a) the purchase or other acquisition of Equity Interests of another Person, (b) a loan, advance or capital contribution to, guarantee or assumption of debt of, or purchase or other acquisition of any other debt or interest in, another Person, or (c) the purchase or other acquisition (in one transaction or a series of transactions) of assets of another Person that constitute a business unit or all or a substantial part of the business of, such Person. For purposes of covenant compliance, the amount of any Investment shall be the amount actually invested, without adjustment for subsequent increases or decreases in the value of such Investment. “Joinder Agreements” means for each Subsidiary, a completed and executed Joinder Agreement in substantially the form attached hereto as Exhibit D. “Key Customers” has the meaning ascribed to such term in Section 6.34 hereof. “Laws” means, collectively, all international, foreign, Federal, state and local statutes, treaties, rules, guidelines, regulations, ordinances, codes and administrative or judicial precedents or authorities, including the interpretation or administration thereof by any Governmental Authority charged with the enforcement, interpretation or administration thereof, and all applicable administrative orders, directed duties, requests, licenses, authorizations and permits of, and agreements with, any Governmental Authority, in each case whether or not having the force of law. 12 “Lender” has the meaning ascribed to such term in the Preamble to this Agreement. “Lender Expenses” are fees, expenses, costs and other amounts incurred by Lender under the Loan Documents as set forth more fully in Section 14.11 hereof. “LIBOR Rate” means, as of the date of determination, the rate per annum reported in The Wall Street Journal for deposits in Dollars two Business Days prior to the beginning of the applicable Interest Period for such Interest Period; provided, however, that, notwithstanding the foregoing, in no event shall the LIBOR Rate be less than 2.00% per annum. In the event that such rate does not appear in The Wall Street Journal, the LIBOR Rate shall be determined by reference to such other comparable publicly available publication or service for reporting or displaying eurodollar rates as may be selected by Lender. “LIBOR Rate Loan” means a Loan that bears interest at a rate based on the LIBOR Rate. “License” means any Copyright License, Patent License, Trademark License or other license of rights or interests in Intellectual Property. “Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for security, security interest, encumbrance, levy, lien or charge of any kind, whether voluntarily incurred or arising by operation of law or otherwise, against any property, any conditional sale or other title retention agreement, any lease in the nature of a security interest and any filing of any financing statement (other than a precautionary financing statement with respect to a lease that is not in the nature of a security interest) under the UCC or comparable law of any jurisdiction. “Loan” means, collectively, the Advances made under this Agreement. “Loan Documents” means this Agreement, the Notes, the ACH Authorization, the Collateral Documents, the Joinder Agreements, the Guaranty, the Warrant, the Daegis Registration Rights Agreement, the Subordination Agreements, any intercreditor agreements, any other subordination agreements and any other documents executed in connection with the Secured Obligations or the transactions contemplated hereby, as the same may from time to time be amended, modified, supplemented or restated. “Loan Party” means Borrower and each Domestic Subsidiary of Borrower. “Material Adverse Effect” means (a) a material adverse change in, or material adverse effect upon, the operations, business, properties, assets, liabilities (actual or contingent), or financial condition of Borrower or any Guarantor; or (b) a material impairment in the ability of Borrower or any Guarantor to perform the Secured Obligations in accordance with the terms of the Loan Documents, or the ability of Lender to enforce any of its rights or remedies with respect to the Secured Obligations; (c) a material adverse effect upon the legality, validity, binding effect or enforceability against Borrower or any Guarantor of any Loan Document to which it is a party; or (d) a material adverse effect upon the Collateral or Lender’s Liens on the Collateral or the priority of such Liens. “Material Agreements” means, collectively, (i) the Organization Documents of Borrower and each Guarantor, (ii) all agreements or documents (other than the Loan Documents) evidencing Indebtedness of Borrower and/or any Guarantor in excess of $200,000, (iii) the Acquisition Documents and (iv) any other contract or other arrangement to which Borrower and/or any Guarantor is a party (other than the Loan Documents) for which breach, nonperformance, cancellation, termination or failure to renew would reasonably be expected to have a Material Adverse Effect. 13 “Maximum Loan Amount” means the sum of the Maximum Revolving Loan Amount and the Maximum Term Loan Amount. “Maximum Rate” shall have the meaning assigned to such term in Section 2.3. “Maximum Revolver Capacity” means, as of the date of determination, the lesser of (i) the Maximum Revolving Loan Amount and (ii) the Borrowing Base then in effect. “Maximum Revolving Loan Amount” shall have the meaning ascribed to such term in the Recitals to this Agreement. “Maximum Term Loan Amount” shall have the meaning ascribed to such term in the Recitals to this Agreement. “Measurement Period” means, at any date of determination, the most recently completed Twelve Month Measurement Period or Six Month Measurement Period, of Borrower, as applicable. “Merger Sub” means Unify Acquisition Corp., a California corporation and wholly-owned subsidiary of Borrower. “Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold mortgage, deed to secure debt, leasehold deed to secure debt or other document creating a Lien on Real Estate or any interest in Real Estate. “Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer plan” as defined in Section 3(37) or 4001(a)(3) of ERISA. “New Guarantor” has the meaning ascribed to such term in Section 8.11 hereof. “Note(s)” means a Revolving Note and/or a Term Note. “Organization Documents” means, (a) with respect to any corporation, the certificate or articles of incorporation and the bylaws (or equivalent or comparable constitutive documents with respect to any non-U.S. jurisdiction); (b) with respect to any limited liability company, the certificate or articles of formation or organization and operating agreement; and (c) with respect to any partnership, joint venture, trust or other form of business entity, the partnership, joint venture or other applicable agreement of formation or organization and any agreement, instrument, filing or notice with respect thereto filed in connection with its formation or organization with the applicable Governmental Authority in the jurisdiction of its formation or organization and, if applicable, any certificate or articles of formation or organization of such entity. “Other Taxes” means all present or future stamp or documentary taxes or any other excise or property taxes, charges or similar levies arising from any payment made hereunder or under any other Loan Document or from the execution, delivery or enforcement of, or otherwise with respect to, this Agreement or any other Loan Document. 14 “Patent License” means any written agreement granting any right with respect to any invention on which a Patent is in existence or a Patent application is pending, in which agreement Borrower and/or any Guarantor now holds or hereafter acquires any interest. “Patents” means all letters patent of, or rights corresponding thereto, in the United States or in any other country, all registrations and recordings thereof, and all applications for letters patent of, or rights corresponding thereto, in the United States or any other country. “PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto. “Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan, which is subject to Sections 412 and 430 of the Code or Title IV or Section 302 of ERISA. “Permitted Acquisitions” means the purchase or other acquisition of all of the Equity Interests in a Person, or all or substantially all of the assets of any Person, which Equity Interests or assets, as applicable, upon the consummation of such purchase or other acquisition, will be owned, directly or indirectly, by a Loan Party (including as a result of a merger or consolidation); provided that, each of the following conditions have been satisfied: (i) the lines of business of the Person to be (or the assets of which are to be) so purchased or otherwise acquired shall be substantially the same lines of business as one or more of the principal businesses of the Loan Parties in the ordinary course; (ii) immediately before and immediately after giving pro forma effect to any such purchase or other acquisition, no Default or Event of Default shall have occurred and be continuing; (iii) the target of such purchase or other acquisition has positive EBITDA for the most recent four quarters prior to the acquisition date for which financial statements are available; (iv) Borrower shall have furnished to Lender (A) at least ten (10) Business Days prior to the consummation of such purchase or other acquisition, an executed term sheet and/or commitment letter (if any has been executed) (setting forth in reasonable detail the terms and conditions of such purchase or other acquisition) and, (B) at least five (5) Business Days prior to the consummation of such purchase or other acquisition and at the request of Lender, such other information and documents that Lender may reasonably request (including, without limitation, any related management, non-compete, employment, option or other material agreements), any schedules to such agreements, documents or instruments and all drafts of other material ancillary agreements, instruments and documents to be executed or delivered in connection therewith, in all such cases, to the extent then available and then in the form then available, (C) at least five (5) Business Days prior to the consummation of such purchase or other acquisition, (1) pro forma financial statements of Borrower and its Subsidiaries after giving effect to the consummation of such purchase or other acquisition, and (2) a certificate of the chief financial officer of Borrower demonstrating on a pro forma basis compliance with the financial covenants set forth in Section 9.18 hereof after giving effect to the consummation of such purchase or other acquisition and certifying that all of the other requirements set forth in this definition have been satisfied or will be satisfied on or prior to the consummation of such purchase or other acquisition, and (D) by no later than the date of consummation of such purchase or other acquisition, executed copies of the purchase and sale agreement and such other agreements, instruments and other documents (including, without limitation, the Loan Documents required by Section 8.10 and Section 8.11 and a Collateral Assignment of Acquisition Documents under the acquisition documents) as Lender reasonably shall request; 15 (v) Borrower shall have delivered to Lender evidence satisfactory to Lender that all Liens with respect to the assets or Equity Interests to be acquired shall be free and clear of all Liens, other than Permitted Liens (or concurrently with the acquisition thereof will be free and clear of all Liens, other than Permitted Liens) and Lender will have a first priority perfected security interest in and Lien on such assets or Equity Interests to be acquired (subject only to Permitted Senior Liens); (vi) such purchase or other acquisition shall not be hostile and shall have been approved by the board of directors (or other similar body) and/or the stockholders or other equityholders of the acquisition target; (vii) the total cash and non-cash consideration (including the fair market value of all Equity Interests issued or transferred to the sellers thereof, all indemnities, earnouts and other contingent cash payment obligations to, and the aggregate amounts paid or to be paid under non-compete, consulting and other Affiliated agreements with, the sellers thereof and reserves for liabilities with respect thereto, all write-downs of property and reserves for liabilities with respect thereto and all assumptions of debt, liabilities and other obligations in connection therewith) paid by or on behalf of such Loan Party for any such purchase or other acquisition, when aggregated with the total cash and noncash consideration paid by or on behalf of such Loan Party in connection with all other Permitted Acquisitions shall not exceed $1,000,000 in the aggregate in each fiscal year, and shall not exceed $5,000,000 in the aggregate during the term of this Agreement; (viii) such purchase or other acquisition shall not include or result in any contingent liabilities which would be reasonably expected to have, either individually or in the aggregate, a Material Adverse Effect; (ix) for any purchase or other acquisition of Equity Interests of a Person, such Person shall be organized or formed, as applicable, under the laws of the United States of America, any State thereof or the District of Columbia; and (x) any and all consents and approvals of any Governmental Authority, landlord or other Person necessary for the consummation of such purchase or acquisition shall have been received. “Permitted Discretion” means a determination made in good faith and in the exercise of reasonable (from the perspective of a secured asset-based lender) business judgment. “Permitted Indebtedness” means: (i) Indebtedness of Borrower or any Guarantor in favor of Lender arising under this Agreement or any other Loan Document; (ii) Indebtedness existing on the Closing Date which is disclosed in Schedule 1A; (iii) Indebtedness of Borrower or any Guarantor in respect of capital leases and purchase money obligations for equipment or other capital assets within the limitations set forth in clause (iii) of the definition of “Permitted Liens”, provided that the aggregate amount of all such Indebtedness shall not exceed $500,000 in the aggregate in any fiscal year; (iv) reimbursement obligations in connection with letters of credit that are secured by cash or cash equivalents and issued on behalf of Borrower or any Guarantor in an amount not to exceed $100,000 in the aggregate at any time outstanding; 16 (v) Indebtedness of Borrower or any Guarantor to trade creditors incurred in the ordinary course of business that is not past due for more than ninety (90) days; (vi) Indebtedness of (A) a Loan Party owed to any other Loan Party, (B) any Foreign Subsidiary owed to any Loan Party, and (C) any Loan Party owed to any Foreign Subsidiary and existing on the Closing Date and set forth on Schedule 1A, in each case, which Indebtedness shall (1) be pledged to Lender to secure the Secured Obligations, (2) be on terms (including subordination terms) acceptable to Lender, and (3) otherwise constitute a Permitted Investment; (vii) Contingent Obligations of Borrower or any Guarantor in respect of any Permitted Indebtedness; (viii) Indebtedness of any Loan Party arising from the honoring by a bank or other financial institution of a check, draft or similar instrument drawn against insufficient funds in the ordinary course of business, provided that such Indebtedness (A) does not exceed $25,000 in the aggregate at any time for Borrower and its Subsidiaries, taken as a whole, and (B) is extinguished within five days of its incurrence; (ix) Indebtedness of Borrower or any Guarantor owed to any Person providing worker’s compensation, health, disability or other employee benefits to Borrower or any Guarantor and constituting reimbursement or indemnification obligations to such Person in the ordinary course of business of Borrower and such Guarantor; (x) Indebtedness of Borrower or any Guarantor in respect of performance bonds, bid bonds, appeal bonds, surety bonds and similar obligations, in each case, provided in the ordinary course of business of Borrower and such Guarantor and not in connection with Indebtedness for borrowed money; (xi) Indebtedness incurred by Borrower or any Guarantor to finance the payment of insurance premiums incurred in the ordinary course of business; (xii) Indebtedness incurred by Borrower on the Closing Date in connection with the Initial Acquisition pursuant to the terms of the Seller Notes; (xiii) other unsecured Indebtedness of the Loan Parties in an amount not to exceed $50,000 in the aggregate at any time outstanding; and (xiv) extensions, refinancings and renewals of any items of Permitted Indebtedness, provided that the principal amount is not increased or the terms modified to impose materially more burdensome terms upon Borrower and/or any Guarantor, as the case may be. “Permitted Investment” means: (i) Investments of Borrower or any Guarantor in any other Person existing on the Closing Date which are disclosed in Schedule 1B; (ii) (A) marketable direct obligations issued or unconditionally guaranteed by the United States of America or any agency or any State thereof maturing within one year from the date of acquisition thereof, (B) commercial paper maturing no more than one year from the date of creation thereof and currently having a rating of at least A-2 or P-2 from either Standard & Poor’s Corporation or Moody’s Investors Service, (C) certificates of deposit issued by any bank with assets of at least $500,000,000 maturing no more than one year from the date of investment therein, and (D) money market accounts (the foregoing clauses (A) through (D) herein above shall in each case, with respect to any Foreign Subsidiary, be subject to the terms set forth in Section 9.20); 17 (iii) repurchases of Equity Interests from former employees, directors, or consultants of a Loan Party under the terms of applicable repurchase agreements at the original issuance price of such securities in an aggregate amount not to exceed $25,000 in any fiscal year, provided that no Default or Event of Default has occurred, is continuing or would exist after giving effect to the repurchases; (iv) (A) Investments by a Loan Party in newly formed Subsidiaries of a Loan Party organized under the laws of any political subdivision of the United States of America, provided that the applicable Loan Party has taken, and caused such newly formed Subsidiary to take, all actions necessary to satisfy Section 8.10 and Section 8.11; (B) Investments in Foreign Subsidiaries in the aggregate amount not to exceed $100,000; (C) Investment by a Foreign Subsidiary in any Loan Party subject to terms acceptable to Lender; and (D) Investments approved in advance in writing by Lender in its sole discretion; (v) Investments that result in or that constitute a Permitted Acquisition; (vi) Investments consisting of loans not involving the net transfer on a substantially contemporaneous basis of cash proceeds to employees, officers or directors relating to the purchase of Equity Interests of Borrower pursuant to employee equity purchase plans or other similar agreements approved by Borrower’s board of directors (or equivalent governing body); (vii) Investments consisting of advances to officers, directors and employees of any Loan Party in an aggregate amount not to exceed $25,000 at any time outstanding, for travel, entertainment, relocation and analogous ordinary business purposes; (viii) Investments (including debt obligations) received in connection with the bankruptcy or reorganization of customers or suppliers and in settlement of delinquent obligations of, and other disputes with, customers or suppliers arising in the ordinary course of a Loan Party’s business; (ix) Investments consisting of notes receivable of, or prepaid royalties and other credit extensions, to customers and suppliers who are not Affiliates, in the ordinary course of business, provided that this clause (ix) shall not apply to Investments of a Loan Party in any Subsidiary of such Loan Party; (x) Investments by Borrower on the Closing Date to consummate the Initial Acquisition; and (xi) additional Investments by the Loan Parties that do not exceed $100,000 in the aggregate at any time outstanding. “Permitted Liens” means any and all of the following: (i) Liens in favor of Lender pursuant to any Loan Document; (ii) Liens existing on the Closing Date which are disclosed in Schedule 1C; (iii) Liens securing Indebtedness permitted in clause (iii) of the definition of “Permitted Indebtedness”, provided that (A) such Liens do not at any time encumber any property other than the property financed by such Indebtedness and (B) the Indebtedness secured thereby does not exceed the cost or fair market value, whichever is lower, of the property being acquired on the date of acquisition; 18 (iv) Liens on cash or cash equivalents securing obligations permitted under clause (iv) of the definition of “Permitted Indebtedness”; (v) Liens for taxes, fees, assessments or other governmental charges or levies, either not delinquent or being contested in good faith by appropriate proceedings promptly instituted and diligently conducted, provided, that the Borrower or applicable Guarantor maintains adequate reserves therefor in accordance with GAAP; (vi) Liens securing claims or demands of materialmen, artisans, mechanics, carriers, warehousemen, landlords and other like Persons arising in the ordinary course of a Borrower’s or Guarantor’s business and imposed without action of such parties, provided, that the payment thereof is not yet required; (vii) the following deposits, to the extent made in the ordinary course of business: deposits under worker’s compensation, unemployment insurance, social security and other similar laws, or to secure the performance of bids, tenders or contracts (other than for the repayment of borrowed money) or to secure indemnity, performance or other similar bonds for the performance of bids, tenders or contracts (other than for the repayment of borrowed money) or to secure statutory obligations (other than liens arising under ERISA or environmental liens) or surety or appeal bonds, or to secure indemnity, and performance or other similar bonds; (viii) statutory and common law rights of set-off and other similar rights solely as to deposits of cash and securities in favor of banks, other depository institutions and brokerage firms to the extent securing usual and customary fees and expenses for the maintenance of deposits or securities accounts; (ix) Liens in favor of customs and revenue authorities arising as a matter of law to secure payment of custom duties that are promptly paid on or before the date they become due; (x) easements, zoning restrictions, rights-of-way and similar encumbrances on real property imposed by law or arising in the ordinary course of business so long as they do not materially impair the value or marketability of the related property; (xi) Liens arising from judgments, decrees or attachments in circumstances which do not constitute an Event of Default hereunder; (xii) leasehold interests in leases or subleases and licenses granted in the ordinary course of business and not interfering in any material respect with the business of the licensor; (xiii) Liens on insurance proceeds securing the payment of financed insurance premiums that are promptly paid on or before the date they become due, provided that such Liens extend only to reimbursed insurance premiums and not to any other property or assets; and (xiv) Liens incurred in connection with the extension, renewal or refinancing of the indebtedness to the extent permitted hereunder secured by Liens of the type described in clauses (i) through (xii) above (other than clause (iv), clause (viii) and clause (x) above), provided, that any extension, renewal or replacement Lien shall be limited to the property encumbered by the existing Lien and the principal amount of the indebtedness being extended, renewed or refinanced (as may have been reduced by any payment thereon) does not increase (other than in respect of Indebtedness arising under the Loan Documents in accordance with the terms thereof). 19 “Permitted Senior Eligible Account Liens” means Liens described in clauses (v), (vi) and (ix) of the definition of “Permitted Liens”. “Permitted Senior Liens” means Liens described in clauses (vi), (vii) and (viii) of the definition of “Permitted Liens”. “Permitted Transfers” means (i) sales of Inventory in the ordinary course of business, (ii) dispositions of worn-out, obsolete or surplus equipment at fair market value in the ordinary course of business, (iii) granting of Permitted Liens, (iv) entering into non-exclusive licenses and sublicenses of Intellectual Property in the ordinary course of business, (v) abandonment or cancellation of Intellectual Property that is not material or is no longer used or useful in any material respect in the business of Borrower or any Guarantor, (vi) Transfers of assets or Equity Interests from one Loan Party to another Loan Party, or (vii) other Transfers of assets having a fair market value of not more than $25,000 in the aggregate in any fiscal year. “Person” means any individual, sole proprietorship, partnership, joint venture, trust, unincorporated organization, association, corporation, limited liability company, institution, other entity or government. “Preferred Equity Interest” means, at any given time, any equity security or interests issued by Borrower that has any rights, preferences or privileges senior to the Common Stock. “Prepayment Charge” means (i) three percent (3.00%) of the aggregate principal amount of the Term Loan repaid on such date of determination, if such prepayment is made in any of the first twelve (12) months following the Closing Date; (ii) two percent (2.00%) of the aggregate principal amount of the Term Loan repaid on such date of determination, if such prepayment is made after twelve (12) months following the Closing Date but prior to twenty-four (24) months following the Closing Date; (iii) one percent (1.00%) of the aggregate principal amount of the Term Loan repaid on such date of determination, if such prepayment is made after twenty four (24) months following the Closing Date but prior to thirty-six (36) months following the Closing Date; and (iv) zero percent (0.0%) thereafter. “Proceeding” has the meaning assigned to such term in Section 6.5 hereof. “Real Estate” means all land, together with the buildings, structures, parking areas, and other improvements thereon, now or hereafter owned or leased by Borrower or any Guarantor, including all easements, rights-of-way, and similar rights appurtenant thereto. “Required Information Statement” has the meaning assigned to such term in Section 8.20(a) hereof. “Reserves” means reserves from time to time Lender determines in Lender’s Permitted Discretion as being appropriate, including, without limitation reserves that (i) ensure that the Borrower and Guarantors maintain adequate liquidity for the operation of their business, (ii) cover any deterioration in the amount or value of the Collateral and (iii) reflect impediments to Lender’s ability to realize upon the Collateral, such reserves described in clauses (i), (ii) and (iii) shall, in each case, be deemed to be a reasonable exercise of Lender’s Permitted Discretion. “Restricted Payments” means (a) any dividend or other distribution (whether in cash, securities or other property) with respect to any capital stock or other Equity Interest of any Person or any of its Subsidiaries, (b) any payment (whether in cash, securities or other property), including any sinking fund or similar deposit, on account of the purchase, redemption, retirement, defeasance, acquisition, cancellation or termination of any such capital stock or other Equity Interest, or on account of any return of capital to any Person’s stockholders, partners or members (or the equivalent of any thereof), or (c) any option, warrant or other right to acquire any such dividend or other distribution or payment. 20 “Restricted Junior Payments” means any payment (whether in cash or other property or whether by setoff or otherwise) of (a) any fees, allowance or other similar arrangement directly or indirectly paid or payable to the members of the board of directors (or equivalent) of any Person in any such Person’s capacity as a member of the board of directors (or equivalent) of such Person (“Board of Directors Fees”), or (b) any payment of any Subordinated Indebtedness, including any payments pursuant to the Seller Notes. “Revolving Interest Rate” means for any day, the per annum interest rate equal to the greater of (i) nine and one-quarter percent (9.25%) and (ii) the LIBOR Rate, plus seven and one-quarter percent (7.25%). “Revolving Loan” means a revolving loan made pursuant to the terms of Section 2.1 hereof. “Revolving Loan Advance” means any Revolving Loan funds advanced under this Agreement. “Revolving Loan Maturity Date” means June 29, 2015. “Revolving Note” means a Promissory Note in substantially the form of Exhibit B-1. “SBA” shall have the meaning assigned to such term in Section 8.14 hereof. “SBIC” shall have the meaning assigned to such term in Section 8.14 hereof. “SBIC Act” shall have the meaning assigned to such term in Section 8.14 hereof. “SEC” means the United States Securities and Exchange Commission. “SEC Reports” means the periodic and current reports, registration statements, proxy statements and other reports filed or required to be filed by Borrower with the SEC pursuant to the Securities Act of 1933, as amended, and/or the Securities Exchange Act of 1934, as amended, and any amendments or supplements thereto filed with the SEC. “Secured Obligations” means any and all obligations, liabilities and indebtedness, including without limitation, principal, interest (whether or not capitalized) and fees (including, but not limited to, interest calculated at the Default Rate and post-petition interest in any case or proceeding under any Debtor Relief Law regardless of whether such interest and fees are allowed in such case or proceeding), Prepayment Charges and other fees, costs (including, without limitation professional fees and expenses and fees and expenses of attorneys of Lender), expenses, charges and other obligations under the Loan Documents, of Borrower and/or any Guarantor, of any and every kind and nature, howsoever created, arising or evidenced and howsoever owned, held or acquired, whether now or hereafter existing, whether now due or to become due, whether primary, secondary, direct, indirect, absolute, contingent or otherwise (including, without limitation, obligations of performance), whether several, joint or joint and several, and whether arising or existing under written or oral agreement or by operation of law. 21 “Securities Account” means any “securities account,” as such term is defined in the UCC, and includes any account in which Investment Property is maintained. “Securities Pledge Agreement” means, collectively, (i) the Securities Pledge Agreement executed as of the Closing Date and (ii) each other Securities Pledge Agreement substantially in the form of Exhibit G hereto. “Seller Notes” means the (a) Subordinated Indemnity Note in the aggregate principal amount of $1,200,000, and (b) the Subordinated Purchase Notes in the aggregate principal amount of $5,000,000, in each case, issued as part of the consideration in the Initial Acquisition and in form and substance, including any subordination terms contained therein, satisfactory to the Lender. “Six Month Measurement Period” means, at any date of determination, the most recently completed six consecutive calendar months of Borrower. “Solvent” means with respect to any Person as of any date of determination, that, as of such date, (a) the value of the assets of such Person (both at fair market value and present fair saleable value) is greater than the total amount of liabilities (including contingent and unliquidated liabilities) of such Person, (b) such Person is able to pay all liabilities of such Person as such liabilities mature and (c) such Person does not have unreasonably small capital. In computing the amount of contingent or unliquidated liabilities at any time, such liabilities shall be computed at the amount that, in light of all the facts and circumstances existing at such time, represents the amount that can reasonably be expected to become an actual or matured liability. “Subordination Agreement” means any subordination agreement, in form, scope and substance acceptable to Lender, in respect of any Subordinated Indebtedness. “Subordinated Indebtedness” means Indebtedness subordinated to the Secured Obligations in amounts and on terms and conditions satisfactory to Lender in its sole discretion, including, without limitation, the Indebtedness incurred pursuant to the terms of the Seller Notes. “Subsidiary” of a Person means a corporation, partnership, joint venture, limited liability company or other business entity of which a majority of the shares of securities or other interests having ordinary voting power for the election of directors or other governing body (other than securities or interests having such power only by reason of the happening of a contingency) are at the time beneficially owned, or the management of which is otherwise controlled, directly, or indirectly through one or more intermediaries, or both, by such Person. Unless otherwise specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of Borrower. As of the Closing Date, Schedule 1 identifies all of Borrower’s Subsidiaries. “Target” means Strategic Office Solutions, Inc., a California corporation. “Taxes” means all present or future taxes, levies, imposts, duties, deductions, withholdings (including backup withholding), assessments, fees or other charges imposed by any Governmental Authority, including any interest, additions to tax or penalties applicable thereto. “Term Loan” means the term loan funded pursuant to the terms of Section 2.2 hereof. “Term Loan Cash Interest Rate” means for any day, the per annum interest rate equal to the greater of (i) ten and one-quarter percent (10.25%) and (ii) the LIBOR Rate, plus eight and one-quarter percent (8.25%). 22 “Term Loan Interest Rate” means, for any day, the sum of (A) the Term Loan Cash Interest Rate and (B) the Term Loan PIK Interest Rate. “Term Loan PIK Interest Rate” means, for any day, two percent (2.00%). “Term Loan Advance” means any Term Loan funds advanced under this Agreement. “Term Loan Maturity Date” means June 29, 2015. “Term Note” means a Term Loan Note in substantially the form of Exhibit B-2. “Trademark License” means any written agreement granting any right to use any Trademark or Trademark registration, now owned or hereafter acquired by Borrower or any Guarantor or in which Borrower or any Guarantor now holds or hereafter acquires any interest. “Trademarks” means all trademarks (registered, common law or otherwise) and any applications in connection therewith, including registrations, recordings and applications in the United States Patent and Trademark Office or in any similar office or agency of the United States, any State thereof or any other country or any political subdivision thereof. “Transaction” means, collectively, (i) the consummation of the Initial Acquisition, (ii) the entering into by Borrower and each Guarantor of the Loan Documents, (iii) the refinancing of the Existing Indebtedness and the termination of all commitments with respect thereto, and (iv) the payment of fees and expenses incurred in connection with the consummation of the foregoing. “Transfer” means the sale, transfer, license, lease or other disposition (including any sale and leaseback transaction) of any property by any Person or of any Equity Interests of a Person held by any other Person (or the granting of any option or other right to do any of the foregoing), including any sale, assignment, transfer or other disposal, with or without recourse, of any notes or accounts receivable or any rights and claims associated therewith and any Equity Interests of a Person held by any other Person. “Twelve Month Measurement Period” means, at any date of determination, the most recently completed twelve consecutive calendar months of Borrower. “UCC” means the Uniform Commercial Code as the same is, from time to time, in effect in the State of California, provided, that in the event that, by reason of mandatory provisions of law, any or all of the attachment, perfection or priority of, or remedies with respect to, Lender’s Lien on any Collateral is governed by the Uniform Commercial Code as the same is, from time to time, in effect in a jurisdiction other than the State of California, then the term “UCC” shall mean the Uniform Commercial Code as in effect, from time to time, in such other jurisdiction solely for purposes of the provisions thereof relating to such attachment, perfection, priority or remedies and for purposes of definitions related to such provisions. “Warrant” means the warrant entered into in connection with the Loan substantially in the form of Exhibit H with respect to the purchase by the Lender of the Common Stock of Borrower. “Wells Foreign Accounts” has the meaning given to it in Section 9.20 hereof. 1.2 Rules of Construction. The definitions of terms herein shall apply equally to the singular and plural forms of the terms defined. Whenever the context may require, any pronoun shall include the corresponding masculine, feminine and neuter forms. The words “include”, “includes” and “including” shall be deemed to be followed by the phrase “without limitation”. The word “will” shall be construed to have the same meaning and effect as the word “shall”. Unless the context requires otherwise, (a) any definition of or reference to any agreement, instrument or other document herein shall be construed as referring to such agreement, instrument or other document as from time to time amended, supplemented or otherwise modified (subject to any restrictions on such amendments, supplements or modifications set forth herein), (b) any reference herein to any Person shall be construed to include such Person’s successors and assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar import, shall be construed to refer to this Agreement in its entirety and not to any particular provision hereof, and (d) all references in this Agreement or any Annex or Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule” shall refer to the corresponding Section, subsection, Exhibit, Annex, or Schedule in or to this Agreement. 23 1.3 Accounting and Other Terms. Unless otherwise expressly provided herein, each accounting term used herein shall have the meaning given it under GAAP applied on a basis consistent with those used in preparing the financial statements delivered to Lender pursuant to Section 8.1. Notwithstanding any other provision contained herein, all terms of an accounting or financial nature used herein shall be construed, and all computations of amounts and ratios referred to herein shall be made, without giving effect to any election under Statement of Financial Accounting Standards 159 codified as FASB ASC 825 (or any other Financial Accounting Standard having a similar result or effect) to value any Indebtedness or other liabilities of Borrower and/or any Guarantor at “fair value”, as defined therein. 1.4 Uniform Commercial Code. Unless otherwise defined herein or in the other Loan Documents, terms that are used herein or in the other Loan Documents and defined in the UCC shall have the meanings given to them in the UCC. SECTION 2. THE LOANS 2.1 Revolving Loan. (a) Advances. Subject to the terms and conditions of this Agreement, Borrower may request one or more Revolving Loan Advances on or before the Revolving Loan Maturity Date in an aggregate principal amount up to the Maximum Revolver Capacity at such time less the aggregate outstanding principal amount of all Revolving Loan Advances (including the proposed Revolving Loan Advance to be made), provided Borrower shall request only one (1) such Revolving Loan Advance in any calendar month, and each Revolving Loan Advance shall be in a minimum amount of $250,000 or if the amount available to be borrowed under the Maximum Revolving Loan Amount is less than $250,000, then such lesser amount. Revolving Loan Advances may be repaid and reborrowed at any time, without premium or penalty. (b) Advance Request. To obtain a Revolving Loan Advance, at least three (3) Business Days prior to the requested Advance Date, Borrower shall complete, sign and deliver an Advance Request and Borrowing Base Certificate. Lender shall fund the Revolving Loan Advance in the manner requested by the Advance Request provided that each of the conditions precedent to such Revolving Advance is satisfied as of the requested Advance Date. (c) Interest. The principal balance of the Revolving Loan shall bear interest thereon at the Revolving Interest Rate, calculated based upon a year consisting of 360 days and payable for the actual number of days elapsed. The Revolving Interest Rate (i) shall initially be determined as of the initial Revolving Loan Advance Date for the corresponding Revolving Loan Advance and (ii) the Revolving Interest Rate determined by reference to the LIBOR Rate shall thereafter be determined as of the commencement of each successive Interest Period. 24 (d) Interest Payments; Maturity Date. Interest payments shall be due in arrears on each Interest Payment Date applicable to such Revolving Loan. The entire principal balance of the Revolving Loan and all accrued interest and fees on or relating to the Revolving Loan shall be repaid in full on the Revolving Loan Maturity Date. 2.2 Term Loan. (a) Advances. Subject to the terms and conditions of this Agreement, Lender will make the Term Loan Advances in an amount equal to the Maximum Term Loan Amount on the Closing Date. (b) Advance Request. To obtain the Term Loan Advance, at least two (2) Business Days prior to the Closing Date, Borrower shall complete, sign and deliver an Advance Request to Lender. Lender shall fund the Term Loan Advance in the manner requested by the Advance Request. (c) Interest. (i) Term Loan. The outstanding principal balance of the Term Loan shall bear interest thereon from the Closing Date at the Term Loan Interest Rate based on a year consisting of 360 days, with interest computed daily based on the actual number of days elapsed. (ii) Interest Generally. The Term Loan Cash Interest Rate (i) shall initially be determined as of the Advance Date for the Term Loan and (ii) the Term Loan Cash Interest Rate determined by reference to the LIBOR Rate shall thereafter be determined as of the commencement of each successive Interest Period. (d) Payments. (i) Interest. Interest payments shall be due in arrears on each Interest Payment Date. Borrower will pay accrued interest on the Term Loan on each Interest Payment Date, of which accrued interest calculated at the Term Loan Cash Interest Rate shall be paid in cash on the applicable Interest Payment Date and accrued interest calculated at the Term Loan PIK Interest Rate shall be added to the outstanding principal amount of the Term Loan on the applicable Interest Payment Date and such accrued interest shall thereafter be principal under the Term Loan. (ii) Amortization. Borrower shall repay the aggregate outstanding Term Loan principal balance on the first Business Day of each calendar month, commencing January 2011, as provided in the table set forth below: Period
